Citation Nr: 1609280	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to July 1976.  Pertinent to this appeal, the Veteran had a period of active duty for training (ACDUTRA) from June 1971 to June 1972.  For reasons more fully explained below, the Veteran also had a period of ACDUTRA from May 1969 to June 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran testified at a hearing before the undersigned in June 2013.  A transcript is of record. 

The Board remanded this case in February 2015.  It now returns for appellate review. 


FINDINGS OF FACT

1.  The Veteran's period of service from May 1969 to June 1971 is considered ACDUTRA.  

2.  The Veteran's right ear hearing loss is related to his service.  


CONCLUSIONS OF LAW

1.  The criteria for Veteran status for the period of service from May 1969 to June 1971 are satisfied.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.6 (2015).  

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his first period of service, from May 1969 to June 1971 qualifies as ACDUTRA.  He also claims entitlement to service connection for hearing loss as stated in his September 2013 hearing.  

I. ACDUTRA Analysis

At the outset, the Board must determine whether the Veteran's period of service in the "Reserve 1915 program," from May 1969 to June 1971 is considered ACDUTRA for the purposes of service connection.  While there is evidence on both sides of the issue, the Board finds the evidence is in equipoise.  Therefore, applying the benefit of the doubt standard, the Veteran's service from the period in question is considered ACDUTRA.  

As a threshold matter, "Veteran" status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish Veteran status").  Service connection may be established for a Veteran who incurs a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

Active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a) (2015).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484   (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves. 38 C.F.R. § 3.6(c) (2014).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d) (2014); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). Without the status as a Veteran, a claimant trying to establish service connection is not entitled to the legal presumptions available only to Veterans.  For example, presumptive periods do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b) ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  

The relevant period of service in question is the period of service from May 1969 to June 1971.  A review of the evidence in the record shows there is both favorable and unfavorable evidence to the Veteran's claim.  

Reviewing the favorable evidence supporting the claim that the period of service in question was ACDUTRA, the Veteran was afforded a physical examination in March 1969 prior to entry in the Reserve 1915 program.  Leave and Earning Statements (LESs) from that time period show that the Veteran was earning pay as a commissioned Officer as well as accruing days of leave for his service.  Personnel records from that time period show that the Veteran was commissioned as an Ensign on May 9, 1969, promoted to a Lieutenant Junior Grade on June 6, 1969, and then promoted to Lieutenant on July 1, 1971.  Finally, and perhaps most persuasively, the medical board, convening on May 6, 1975 noted that the Veteran's right ear hearing loss did not exist prior to service.  Because the March 1969 physical examination did not note any abnormalities and the June 1971 physical examination did note abnormalities in his right ear, the Navy medical board itself  presumably considered the period of service from May 1969 to June 1971 ACDUTRA service.  Therefore, as the Veteran received a physical examination prior to entry, was being paid as a commissioned Officer, received two promotions, was earning leave, and had a Navy medical board determination that his hearing loss did not exist prior to service, the Board finds the foregoing favorable evidence highly probative to determining whether the relevant period of service is considered ACDUTRA or INACDUTRA for compensation purposes.  

However, there is also unfavorable evidence in the record.  Notably, the June 1971 report of physical examination is clearly marked "ACDUTRA," whereas the March 1969 report of physical examination states, "Reserve 1915 program."  This tends to show that if the period of service was intended to be considered ACDUTRA, the Navy would have likely marked the report of physical examination as such because it did so for his second period of service just two years later.   

Similarly, in the medical board's May 1975 narrative, the board noted that the Veteran came onto active duty in 1971.  The medical board further noted that the Veteran was in the Reserve 1915 program in March 1969.  However, the Board of Veterans' Appeals has authority to determine Veteran status; therefore the Navy's 1975 determination that the Veteran came onto active duty in 1971 is probative, but not definitive evidence.  See 38 C.F.R. § 501(a)(1); (4) (2015).   

Additionally, the Veteran's DD214 shows that the Navy gave the Veteran credit for three years of "inactive service" prior to June 1972.  There are pitfalls with this piece of evidence as well.  For VA purposes, the Veteran's period of service from June 1971 to June 1972 also entitles him to benefits as it is also classified as ACDUTRA service, even though it was not considered active duty.  Therefore, simply relying on the time specified on the DD214 is probative but not determinative evidence.  

Given the foregoing, the Board finds the evidence regarding the period of service from May 1969 to June 1971 is ACDUTRA is in equipoise.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Because the probative value of the favorable and unfavorable evidence regarding whether the period of service is in equipoise, the Veteran is entitled to the benefit of the doubt standard.  Therefore, the Board finds that the period of service from May 1969 to June 1971 is considered ACDUTRA for compensation purposes.  

A remaining inquiry is whether the injury was incurred in the line of duty.  Here, we must look back at the May 1975 Navy medical board findings.  Because the Navy medical board found that the Veteran's injury did not exist prior to entry, the Board finds it likely that the Veteran's injury occurred in the line of duty.  Moreover, the Veteran testified at his June 2013 hearing that his hearing loss occurred while in the Navy.  Therefore, because the preponderance of the evidence is equipoise here as well, the benefit of the doubt standard applies and the line of duty requirement is satisfied.  As the injury occurred in the line of duty during a period of ACDUTRA, Veteran status for the period of May 1969 to June 1971 is therefore satisfied.  

II. Hearing Loss Analysis

Having determined the Veteran's status for period in question, the Board now turns to service connection for right ear hearing loss.  Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the evidence of record, the Veteran has a current disability.  His September 2011 VA examination showed complete loss of hearing in his right ear and his speech discrimination score was zero percent.  Therefore, the current disability element is satisfied.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's hearing loss was incurred in service.  As discussed below, the evidence shows that the Veteran's right ear hearing loss manifested in service and was not noted at entry.  As there is a question as to whether the right ear hearing loss pre-existed active service, the Board must initially determine whether the presumption of soundness has been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  For the following reasons, the Board finds that the presumption of soundness has not been rebutted, and therefore the second element of service connection, namely in-service incurrence, is satisfied.  See id. at 53 (holding that if the presumption of soundness is not rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established).  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

The Veteran's March 1969 entrance examination noted no abnormalities.  Indeed, the Veteran's physical profile, or "PULHES" profile, reflects a numerical designation of 1 under "H," which stands for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number 1 indicates that the Veteran possessed a high level of physical fitness with respect to his hearing at the time of the March 1969 entrance examination.  See id.  Therefore, because no defect, infirmity, or disorder was noted with respect to the Veteran's right ear hearing loss, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2013)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the Veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  Moreover, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)).  

In short, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id. ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.") (citing Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009))).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden, 381 F.3d at 1166-67. 

Regarding the standard of proof, the clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, there is some evidence tending to rebut the presumption of sound condition, but the Board finds that it does not constitute clear and unmistakable evidence.  In his June 1971 report of medical history, the Veteran reported a history of hearing loss and a history of Meniere's disease involving the right ear for seven years prior to service.  He also stated in his June 2013 hearing that his Meniere's disease preexisted service and his hearing fluctuated as a result of this disease.  However, a review of March 1969 examination reveals that no abnormalities were noted by the examiner.  Also, his June 1969 report of medical history makes no mention of hearing loss or Meniere's disease.  He also stated in that report that, "[he] [felt] in excellent health."  Because the Veteran's statements made at the time are more probative than statements made nearly 50 years later, and because the March 1969 medical examination and June 1969 report of medical history made no mention of Meniere's disease or hearing loss, the statements made at the June 2013 hearing and on later reports are not considered clear and unmistakable evidence because they are rebutted by more probative evidence.  Thus, the presumption of sound condition is not rebutted, and the Board finds that the Veteran's right ear hearing loss was incurred in service.  

Regarding the final element of service connection, the nexus element, the Board finds a nexus between the in-service right ear hearing loss and his current right ear hearing loss. The Veteran was afforded a VA examination in September 2011.  The Veteran was found to have complete loss of hearing in his right ear but the examiner stated that the Veteran's hearing loss was less likely than not related to his military service.  The examiner stated that the Veteran entered service with right ear hearing loss and that he denied any military noise exposure.  This opinion fails for several reasons.  First, the Veteran's first period of ACDUTRA shows that he had normal hearing at entry.  Therefore, the first examiner's first premise is false.  Secondly, the Veteran's exposure to military noise would have had some effect if his hearing loss was caused by excessive noise.  However, the Veteran's hearing loss was caused by Meniere's disease that was not noted at entry.  Therefore, his exposure to military noise is irrelevant to the present inquiry.  Thus, this opinion does not offer any probative evidence aside from the measured puretone threshold and speech discrimination scores.  

The Veteran was afforded another VA examination in April 2012.  The VA examiner again stated that the Veteran's hearing loss existed prior to service and noted that it was not aggravated beyond its natural progression.  This opinion fails for the same reasons the September 2011 opinion fails, namely because the Veteran's hearing loss did not exist prior to service for the above reasons.  Therefore, the April 2012 does not offer any probative evidence.  

The September 2011 VA examination revealed that the Veteran is completely deaf in his right ear with a puretone threshold of 105 in all measured frequencies.  In a March 1975 audiological examination, the Veteran's right ear puretone threshold measurements were 90, 110, 110, and 110 at the respective frequencies of 500 1000, 2000 and 4000 hertz.  Therefore, the Veteran had complete hearing loss in March 1975 and had complete hearing loss in September 2011.  Thus, the Board finds a nexus between his current disability and the hearing loss incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Because all three service connection elements are satisfied, service connection for right ear hearing loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails). 


ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


